Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION


Status of Claims

Claims 1-20 are rejected and pending in this Office Action.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


1.	Claims 1,4,8, 14 and 17   are rejected under 35 U.S.C 103 as being patentable over TALATHI (USPUB 20180101957) in view of Shu Kong (NPL Doc. “Recurrent Scene Parsing with Perspective Understanding in the Loop” , 12/06/2017,Computer Vision and Pattern Recognition,arXiv:1705.07238 [cs.CV],Pages 1-8,11,15,16).

As per claim 1,  TALATHI teach A non-transitory computer-readable storage medium  ( Paragraphs [0014] and [0115]) having instructions stored thereon for semantic segmentation(Paragraphs [0005-0006]), which, when executed by a processor of a computing device cause the computing device to perform actions  ( Paragraph [0010]) comprising: receiving source image data  ( Paragraph [0006]) that encodes a source image( FIG.4A-4B),
 (Paragraphs [0058-0060], [0046-0047]); 
TALATHI does not explicitly teach generating a coarse segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels; and 
employing a segmentation refinement model to iteratively generate a refined segmentation mask based on a concatenation of the source image data and the coarse segmentation mask, wherein the refined segmentation mask is employed to finely segment the source image data by identifying a third subset of the set of pixels, and wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels.  
However, within analogous art, Sun Kong teaches generating a coarse segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels ( Page 963 , Col. 2- “depth estimate for adaptation suggests that the recurrent module is performing coarse to-fine segmentation (where later iterations shift towards a smaller pooling regions as semantic confidence increases)….”), wherein the second subset of pixels is a coarse approximation of the first subset of pixels( Fig. 2, Page 958,Col.1- 3. Depth-aware Gating Module); and employing a segmentation refinement model to iteratively generate a refined segmentation mask based on a concatenation of the source image data and the coarse segmentation mask (Figure 6, Abstract, Page -959- Col. 1-4.Recurrent Refinement Module), wherein the refined segmentation mask is employed to finely segment the source image data by identifying a third subset of the set of pixels (Page 958-Col. 2- “…where is the ground-truth depth. Since our... the loss over pixels inside mask M….”) , and wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels( Page 959- Col. 2-6.1 Datasets and Benchmarks, Page 960- Col. 1 ).  
One of ordinary skill in the art would have been motivated to combine the teaching of Sun Kong within the modified teaching of the Neural network for image processing mentioned by TALATHI because the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong provides a system and method for implementing refining of semantic segmentation within recurrent convolution neural network (Abstract). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong within the Neural network for image processing mentioned by TALATHI for implementation a system and method for refining of semantic segmentation within recurrent convolution neural network (Abstract).

As per claim 4, Combination of TALATHI and Sun Kong teach claim 1,
TALATHI teaches wherein the segmentation refinement model (Paragraphs [0070-0072]) is implemented by a convolutional encoder-decoder neural network (Paragraphs [0035-0036] and [0057]).  

As per claim 8,  TALATHI teach A method for segmenting an object that is visually depicted via a first subset of a set of pixels of a source image  (( Paragraphs [0058-0060], [0046-0047] )) that is encoded by source image data( FIG.4A-4B), 
TALATHI does not explicitly teach the method comprising: steps for receiving a coarse segmentation mask that coarsely segments the object by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels; steps for generating a refined segmentation mask based on a segmentation refinement models and a concatenation of the source image and the coarse segmentation mask; and steps for employing the refined segmentation mask to finely segment the source image by identifying a third subset of the set of pixels, wherein the third subset of pixels is a closer.
However, within analogous art, Sun Kong teaches the method comprising: steps for receiving a coarse segmentation mask that coarsely segments the object by identifying a second subset of the set of pixels ( Page 963 , Col. 2- “depth estimate for adaptation suggests that the recurrent module is performing coarse to-fine segmentation (where later iterations shift towards a smaller pooling regions as semantic confidence increases)….”), wherein the second subset of pixels is a coarse approximation of the first subset of pixels ( Fig. 2, Page 958,Col.1- 3. Depth-aware Gating Module; steps for generating a refined segmentation mask based on a segmentation refinement models and a concatenation of the source image and the coarse segmentation mask (Figure 6, Abstract, Page -959- Col. 1-4.Recurrent Refinement Module), and steps for employing the refined segmentation mask to finely segment the source image by identifying a third subset of the set of pixels (Page 958-Col. 2- “…where is the ground-truth depth. Since our... the loss over pixels inside mask M….”), wherein the third subset of pixels is a closer (Page 959- Col. 2-6.1 Datasets and Benchmarks, Page 960- Col. 1).  
One of ordinary skill in the art would have been motivated to combine the teaching of Sun Kong within the modified teaching of the Neural network for image processing mentioned by TALATHI because the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong provides a system and method for implementing refining of semantic segmentation within recurrent convolution neural network (Abstract). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong within the Neural network for image processing mentioned by TALATHI for implementation a system and method for refining of semantic segmentation within recurrent convolution neural network (Abstract).

As per claim 14, TALATHI teach A computing system for semantic segmentation(Paragraphs [0005-0006]), comprising: a processor device Paragraphs [0014] and [0115]); and a computer-readable storage medium, coupled with the processor device( Paragraph [0010]), having instructions stored thereon, which, when executed by the processor device, perform actions comprising: receiving source image data that encodes a source image( FIG.4A-4B), wherein the source image data includes a set of pixels and a first subset of the set of pixels is associated with a visual depiction of an object within the source image( Paragraphs [0058-0060], [0046-0047] ); 
TALATHI does not explicitly teach generating a coarse segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels, wherein the second subset of pixels is a coarse approximation of the first subset of pixels; and employing a segmentation refinement model to iteratively generate a refined segmentation mask based on a concatenation of the source image data and the coarse segmentation mask, wherein the refined segmentation model is employed to finely segment the source image data by identifying a third subset of the set of pixels, wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels.  
However, within analogous art, Sun Kong teaches generating a coarse segmentation mask that coarsely segments the source image data by identifying a second subset of the set of pixels ( Page 963 , Col. 2- “depth estimate for adaptation suggests that the recurrent module is performing coarse to-fine segmentation (where later iterations shift towards a smaller pooling regions as semantic confidence increases)….”), wherein the second subset of pixels is a coarse approximation of the first subset of pixel ( Fig. 2, Page 958,Col.1- 3. Depth-aware Gating Module); and employing a segmentation refinement model to iteratively generate a refined segmentation mask based on a concatenation of the source image data and the coarse segmentation mask (Figure 6, Abstract, Page -959- Col. 1-4.Recurrent Refinement Module), wherein the refined segmentation model is employed to finely segment the source image data by identifying a third subset of the set of pixels (Page 958-Col. 2- “…where is the ground-truth depth. Since our... the loss over pixels inside mask M….”), wherein the third subset of pixels is a closer approximation of the first subset of pixels than the coarse approximation of the second subset of pixels ( Page 959- Col. 2-6.1 Datasets and Benchmarks, Page 960- Col. 1 ).  
One of ordinary skill in the art would have been motivated to combine the teaching of Sun Kong within the modified teaching of the Neural network for image processing mentioned by TALATHI because the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong provides a system and method for implementing refining of semantic segmentation within recurrent convolution neural network (Abstract). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong within the Neural network for image processing mentioned by TALATHI for implementation a system and method for refining of semantic segmentation within recurrent convolution neural network (Abstract).

As per claim 17, Combination of TALATHI and Sun Kong teach claim 14,
TALATHI teaches wherein the segmentation refinement model ( Paragraphs [0070-0072]) is implemented by a convolutional encoder-decoder neural network ( Paragraphs [0035-0036] and [0057]).  

2.	Claims 2,9 and 15   are rejected under 35 U.S.C 103 as being patentable over TALATHI (USPUB 20180101957) in view of Shu Kong (NPL Doc. “Recurrent Scene Parsing with Perspective Understanding in the Loop” , 12/06/2017,Computer Vision and Pattern Recognition,arXiv:1705.07238 [cs.CV],Pages 1-8,11,15,16) in further view of SWARNENDU GHOSH(NPL Doc."Understanding Deep Learning Techniques for Image Segmentation",August 2019,ACM Computing Surveys, Vol. 52, No. 4, Article 73,Pages 1-22).

As per claim 2, Combination of TALATHI and Sun Kong teach claim 1, 
 Within analogous art, Sun Kong  teaches wherein the source image and the coarse segmentation mask are of a first image resolution and employing the segmentation model to iteratively generate the refined segmentation mask  ( Page 961- Col.1-6.3 Semantic Segmentation, Figure 12)comprises:   generating downsized image data that encodes a downsized image of the source image (Page 963, Figure 7, Col. 1- “…We show the
learned attention map in Figure 6, which behaves quite differently from depth gating. Instead, the attention gating signal appears to encode the distance from object boundaries…”) , wherein the downsized image is of a second image resolution that is less than the first image resolution of the source image ( Page 962, Col. 2 – “…Figure 6:Visualization of the attention maps…”) ; generating a downsized segmentation mask by downsizing the coarse segmentation mask ( Page 959 , Col. 2- 5. Implementation), wherein the downsized segmentation mask is of the second image resolution( Page 960- 6.1 Datasets and Benchmarks); 
Sun Kong does not explicitly teach wherein the source image and the coarse segmentation mask are of a first image resolution and employing the segmentation model to iteratively generate the refined segmentation mask  comprises:   generating downsized image data that encodes a downsized image of the source image  , wherein the downsized image is of a second image resolution that is less than the first image resolution of the source image ; generating a downsized segmentation mask by downsizing the coarse segmentation mask, wherein the downsized segmentation mask is of the second image resolution; 
However, within analogous art, SWAR GHOSH teaches generating a concatenation of the downsized image data and the downsized segmentation mask( Fig. 10,15, Page 73:15, 73:19); employing the segmentation refinement model to generate a first intermediate segmentation mask based on the concatenation of the downsized image data and the downsized segmentation mask( Page 73:24, 4.7.2-Deep Layer Cascade), wherein the first intermediate segmentation mask is of the second image resolution (Page 73:7-Deep Layer Cascade); and generating the refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask( Page 73:22- Using Refinement Modules for Self-Supervision), wherein the refined segmentation mask is of the first image resolution (Page 73:19-20-4.4-Sequential Models).  
	One of ordinary skill in the art would have been motivated to combine the teaching of SWAR GHOSH  within the  combined modified teaching of the Neural network for image processing mentioned by TALATHI and the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong because the  Understanding Deep Learning Techniques for Image Segmentation mentioned by SWAR GHOSH   provides a system and method for implementing deep learning within image segmentation domain ( Abstract). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Understanding Deep Learning Techniques for Image Segmentation mentioned by SWAR GHOSH within the  combined modified teaching of the Neural network for image processing mentioned by TALATHI and the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong for implementation a system and method for deep learning within image segmentation domain ( Abstract).



As per claim 9, Combination of TALATHI and Sun Kong  teach claim 8,
Within analogous art, Sun Kong  teaches wherein the source image and the coarse segmentation mask are of a first image resolution and steps for generating a refined segmentation mask ( Page 961- Col.1-6.3 Semantic Segmentation, Figure 12)comprises:  steps for generating downsized image data that encodes a downsized image of the source image(Page 963, Figure 7, Col. 1- “…We show the learned attention map in Figure 6, which behaves quite differently from depth gating. Instead, the attention gating signal appears to encode the distance from object boundaries…”), wherein the downsized image is of a second image resolution that is less than the first image resolution of the source image( Page 962, Col. 2 – “…Figure 6:Visualization of the attention maps…”);  steps for generating a downsized segmentation mask by downsizing the coarse segmentation mask ( Page 959 , Col. 2- 5. Implementation), wherein the downsized segmentation mask is of the second image resolution ( Page 960- 6.1 Datasets and Benchmarks); 
Sun Kong does not explicitly teach steps for generating a concatenation of the downsized image data and the downsized segmentation mask; steps for employing the segmentation refinement model to generate a first intermediate segmentation mask based on the concatenation of the downsized image data and the downsized segmentation mask, wherein the first intermediate segmentation mask is of the second image resolution; and steps for generating the refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask, wherein the refined segmentation mask is of the first image resolution.  
Within analogous art, SWAR GHOSH teaches steps for generating a concatenation of the downsized image data and the downsized segmentation mask ( Fig. 10,15, Page 73:15, 73:19); steps for employing the segmentation refinement model to generate a first intermediate segmentation mask based on the concatenation of the downsized image data and the downsized segmentation mask ( Page 73:24, 4.7.2-Deep Layer Cascade), wherein the first intermediate segmentation mask is of the second image resolution (Page 73:7-Deep Layer Cascade); and steps for generating the refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask ( Page73: 22- Using Refinement Modules for Self-Supervision), wherein the refined segmentation mask is of the first image resolution (Page 73:19-20-4.4-Sequential Models).  
	One of ordinary skill in the art would have been motivated to combine the teaching of SWAR GHOSH  within the  combined modified teaching of the Neural network for image processing mentioned by TALATHI and the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong because the  Understanding Deep Learning Techniques for Image Segmentation mentioned by SWAR GHOSH   provides a system and method for implementing deep learning within image segmentation domain ( Abstract). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Understanding Deep Learning Techniques for Image Segmentation mentioned by SWAR GHOSH within the  combined modified teaching of the Neural network for image processing mentioned by TALATHI and the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong for implementation a system and method for deep learning within image segmentation domain ( Abstract).


As per claim 15,  Combination of TALATHI and Sun Kong  teach claim 14,
Sun Kong  teaches wherein the source image and the coarse segmentation mask are of a first image resolution and employing the segmentation model to iteratively generate the refined segmentation mask ( Page 961- Col.1-6.3 Semantic Segmentation, Figure 12)comprises: generating downsized image data that encodes a downsized image of the source image(Page 963, Figure 7, Col. 1- “…We show the learned attention map in Figure 6, which behaves quite differently from depth gating. Instead, the attention gating signal appears to encode the distance from object boundaries…”), wherein the downsized image is of a second image resolution that is less than the first image resolution of the source image (Page 962, Col. 2 – “…Figure 6:Visualization of the attention maps…”); generating a downsized segmentation mask by downsizing the coarse segmentation mask( Page 959 , Col. 2- 5. Implementation),wherein the downsized segmentation mask is of the second image resolution ( Page 960- 6.1 Datasets and Benchmarks);
Sun Kong does not explicitly teach generating a concatenation of the downsized image data and the downsized segmentation mask; employing the segmentation refinement model to generate a first intermediate segmentation mask based on the concatenation of the downsized image data and the downsized segmentation mask, wherein the first intermediate segmentation mask is of the second image resolution; and generating the refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask, wherein the refined segmentation mask is of the first image resolution.  
However, within analogous art, SWAR GHOSH teaches generating a concatenation of the downsized image data and the downsized segmentation mask ( Fig. 10,15, Page 73:15, 73:19); employing the segmentation refinement model to generate a first intermediate segmentation mask based on the concatenation of the downsized image data and the downsized segmentation mask ( Page 73:24, 4.7.2-Deep Layer Cascade), wherein the first intermediate segmentation mask is of the second image resolution (Page 73:7-Deep Layer Cascade); and generating the refined segmentation mask based on an upsizing operation on the first intermediate segmentation mask ( Page 73:22- Using Refinement Modules for Self-Supervision), wherein the refined segmentation mask is of the first image resolution (Page 73:19-20-4.4-Sequential Models).  
	One of ordinary skill in the art would have been motivated to combine the teaching of SWAR GHOSH  within the  combined modified teaching of the Neural network for image processing mentioned by TALATHI and the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong because the  Understanding Deep Learning Techniques for Image Segmentation mentioned by SWAR GHOSH   provides a system and method for implementing deep learning within image segmentation domain ( Abstract). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Understanding Deep Learning Techniques for Image Segmentation mentioned by SWAR GHOSH within the  combined modified teaching of the Neural network for image processing mentioned by TALATHI and the Recurrent Scene Parsing with Perspective Understanding in the Loop mentioned by Shu Kong for implementation a system and method for deep learning within image segmentation domain ( Abstract).
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

3.          Claims 3,5,6,7,10,11,12,13,16,18,19 and 20    are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 3, prior art of record does not teach or suggest the limitation mentioned within claim 3: “…. Page 48 of 60Nonprovisional ApplicationP8913-US/328465 generating a midsized segmentation mask via the upsizing operation on the first intermediate segmentation mask, wherein the midsized segmentation mask is of the third image resolution; generating a concatenation of the midsized image data and the midsized segmentation mask; employing the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third image resolution; and generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.”

As to claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5 : “… accessing a training image and a corresponding ground-truth (GT) segmentation mask; employing a coarse segmentation model to generate a training coarse segmentation mask for the training image;   generating a difference map based on a comparison of the training coarse segmentation mask and the GT segmentation mask, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; and employing the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to update the segmentation refinement model.  ”
 
As to claim 6, Claim 6 depends on objected allowable claim 5, therefore the claim is considered as objected allowable claim. 

As to claim 7, Claim 7 depends on objected allowable claim 6, therefore the claim is considered as objected allowable claim. 

As to claim 10, prior art of record does not teach or suggest the limitation mentioned within claim 10: “… Page 48 of 60Nonprovisional ApplicationP8913-US/328465Page 52 of 60Nonprovisional ApplicationP8913-US/328465steps for generating a midsized segmentation mask via the upsizing operation on the first intermediate segmentation mask, wherein the midsized segmentation mask is of the third image resolution; steps for generating a concatenation of the midsized image data and the midsized segmentation mask; steps for employing the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third image resolution; and steps generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.”

As to claim 11, prior art of record does not teach or suggest the limitation mentioned within claim 11:  “ …accessing a training image and a corresponding ground-truth (GT) segmentation mask; steps for employing a coarse segmentation model to generate a training coarse segmentation mask for the training image; steps for generating a difference map based on a comparison of the training coarse segmentation mask and the GT segmentation mask, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GT segmentation mask; and steps for employing the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train the segmentation refinement model.”

As to claim 12, Claim 12 depends on objected allowable claim 11, therefore the claim is considered as objected allowable claim. 

As to claim 13, Claim 13 depends on objected allowable claim 12, therefore the claim is considered as objected allowable claim. 

As to claim 16, prior art of record does not teach or suggest the limitation mentioned within claim 16:  “ … generating a midsized segmentation mask via the upsizing operation on the first intermediate segmentation mask, wherein the midsized segmentation mask is of the third image resolution; generating a concatenation of the midsized image data and the midsized segmentation mask; employing the segmentation refinement model to generate a second intermediate segmentation mask based on the concatenation of the midsized image data and the midsized segmentation mask, wherein the second intermediate segmentation mask is of the third image resolution; and generating the refined segmentation mask based on an upsizing operation on the second intermediate segmentation mask.”


As to claim 18, prior art of record does not teach or suggest the limitation mentioned within claim 18:  “ … accessing a training image and a corresponding ground-truth (GT) segmentation mask; employing a coarse segmentation model to generate a training coarse segmentation mask for the training image;   generating a difference map based on a comparison of the training coarse segmentation mask and the GT segmentation mask, wherein the difference map indicates one or more differences between the training coarse segmentation mask and the GR segmentation mask; and employing the difference map, the training coarse segmentation mask, the training image, and the GT segmentation mask to train the segmentation refinement model.”

As to claim 19, Claim 19 depends on objected allowable claim 18, therefore the claim is considered as objected allowable claim. 

As to claim 20, Claim 20 depends on objected allowable claim 19, therefore the claim is considered as objected allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Examiner, Art Unit 2637